Citation Nr: 1629052	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to left deviated nasal septum, status post reconstruction, and allergic rhinitis. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran, A.P. and V.R.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 1987 with the United States Coast Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

At the Board hearing, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  However, in March 2016, the Veteran again submitted additional medical evidence.  Although the Veteran did not specifically waive AOJ consideration of this evidence, as the Board decides to remand herein the issue on appeal, there is no prejudice to the Veteran as the AOJ will have the opportunity to consider this evidence on remand.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for sleep apnea.  Specifically, he asserts that he began experiencing symptoms while on active duty.  In this regard, his service treatment records document problems with breathing and snoring.  Moreover, statements from the Veteran and other lay witnesses also indicate that the Veteran snored heavily during this period.  In the alternative, the Veteran also asserts that his disorder is secondary to his service-connected left deviated nasal septum, status post reconstruction, and allergic rhinitis.  Service treatment records also show that the Veteran underwent nasal septum reconstruction surgery in May 1985 while in service.  Post-service, a November 2003 sleep study showed that the Veteran was diagnosed with sleep apnea.  

A March 2013 VA opinion determined that the neither allergic rhinitis nor prior surgery for left nasal septal deviation caused or resulted in the Veteran's obstructive sleep apnea.  The examiner indicated that the record confirmed elongation of the uvula was identified.  However, no surgical intervention was done as the Veteran was asymptomatic at that time in regards to his oropharynx.  Instead, the Veteran had symptoms to his nasopharynx as nasal septal deviation with allergic rhinitis.   Sleep apnea was never entertained as Veteran had no symptoms that were consistent to sleep apnea at that time.  Also, uvula was not removed for safety reasons as Veteran just had nasopharynx surgery.  To perform oropharynx surgery concurrently, this could lead to possible loss of airway and death.  Thus, oropharynx surgery was not necessary.  Lastly, it was not necessary to follow up on the elongated uvula as this condition was initially an incidental and asymptomatic finding.  

The examiner continued that sleep apnea is a condition in which the flow of air decreases or pauses during breathing while one is asleep.  The airway has become narrowed, blocked, or floppy.  A pause in breathing is called an apnea episode.  A decrease in airflow during breathing is called a hypopnea episode.  All of the muscles in your body become more relaxed during sleep.  This includes the muscles that help keep the airway open and allow air to flow into the lungs.  Also the laxity of the soft palate of the oropharynx, when relaxed can obstruct the airflow.  The snoring in people with obstructive sleep apnea is caused by the air trying to squeeze through the narrowed or blocked airway.  However, everyone who snores does not have sleep apnea.  Thus, the examiner concluded that the Veteran's claimed obstructive sleep apnea was neither caused by allergic rhinitis nor includes prior surgery for left nasal septal deviation in May 1985.

In a follow up June 2013 opinion, the examiner stated that snoring is a symptom and not a sina quo non diagnosis for obstructive sleep apnea.  Absence or presence of snoring does not definitively diagnosed obstructive sleep apnea.  Thus, the absence of snoring prior to military and presence during and post service again does not definitively diagnose obstructive sleep apnea.  In turn, claimed obstructive sleep apnea is neither aggravated nor caused by service.  

The Board finds that these opinions are inadequate.  In this regard, while indicating that the presence of snoring did not definitively diagnose sleep apnea, the examiner still never offered a clear opinion on whether the Veteran's snoring and trouble breathing in service was an early manifestation of his sleep apnea.  Likewise, the examiner's secondary opinion also appeared to rely on the fact that oropharynx surgery was not necessary, but then the opinion indicated that such surgery could not be performed due to safety reasons.  As such, the examiner's rationale appears contradictory.  Moreover, the examiner never provided an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected deviated nasal septum, status post reconstruction, and allergic rhinitis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an examination by an ear, nose and throat specialist, if possible, is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Moreover, the record contains private treatment records identified and submitted by the Veteran and VA treatment records dated in July 2015.  However, more recent treatment records may be available.  Thus, in light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.  Moreover, the record indicates that the Veteran has also received ongoing treatment at the Martinez, California VA Outpatient Clinic.  However, with the exception of the July 2015 record submitted by the Veteran, the most recent VA treatment records associated with the record date from December 2009.  As such, additional VA treatment records from December 2009 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issue on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain the Veteran's VA treatment records dated from December 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination by an ear, nose and throat specialist, if possible, to determine the etiology of his sleep apnea.  All medically necessary tests should be performed.  The record, to include a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea began in, or is otherwise related, to the Veteran's military service.  

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is proximately due to, or caused by, his service-connected left deviated nasal septum, status post reconstruction, and allergic rhinitis. 

c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by his service-connected left deviated nasal septum, status post reconstruction, and allergic rhinitis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the service treatment records documenting trouble breathing and snoring, the May 1985 operation report and lay evidence concerning symptoms in service that have continued to the present.    

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




